Dykman, J.
This is an appeal from a judgment of conviction upon an indictment for a misdemeanor. The defendants were excise commissioners of the town of Wappinger, in Dutchess county, and they were indicted by the grand jury of that county for granting a license to one Colter, of their town, to sell strong and spirituous liquors to be drank on his premises, when they well knew he had not sufficient ability to keep an inn, tavern, or hotel, nor the necessary accommodations to entertain travelers, in violation of the statute commonly called the “Excise Law.” Upon the trial of the, indictment at the oyer and terminer the testimony showed plainly that Colter, to whom the license was granted, had not the necessary accommodations for travelers such as the law contemplates, and did not keep a “hotel,” in the legal sense of that term. There was also sufficient evidence from which the jury might have found that the defendants failed entirely in the discharge of their official duty, to ascertain the disability of Colter, and his want of accommodation, before they issued and delivered his license. It seems to be a plain case of neglect of duty, and the conviction should be affirmed.